Citation Nr: 1733024	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of heat stroke, to include a hypothalamus disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has consolidated the claims for residuals of heat stroke and a hypothalamus disability into one claim as listed on the title page, as they both stem from the Veteran's reported in-service heat stroke.

In December 2015, the Board remanded the issues on appeal for additional development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the previous Board remand, the AOJ was asked to request any outstanding service treatment records using all three identifications numbers listed on the Veteran's April 10, 2015 statement in support of claim; these numbers include the Veteran's military service number, his social security number, and a different military service number under which he appears to have been treated in error.  The Veteran's electronic claims file reflects that the AOJ made this request on October 5, 2016 and again on December 9, 2016.  An April 2017 response indicates that the service treatment records were furnished in December 1971, which is not responsive to the request for searches under alternative numbers.  In addition, the AOJ appears to have requested STRs under the alternative military service number but listed the number as a social security number in the request.  As the number has one digit less than a social security number, the request was likely ineffectual.  On remand, the AOJ is directed to again request the Veteran's STRs under each number listed on his April 10, 2015 statement in support of claim.  All communications and responses should be documented in the Veteran's claims file and the Veteran should be notified if these records cannot be obtained.

The Veteran should also be afforded a VA examination to determine the nature and etiology of his claimed residuals of heat stroke, which include intolerance to extreme temperatures.  The examiner must state whether or not the Veteran has a current disability attributable to the residuals of heat stroke and provide a medical opinion.  In addition to thoroughly documenting the Veteran's asserted medical history, the examiner must review and discuss the medical treatise literature cited by the Veteran's representative in the July 2017 Informal Hearing Presentation. 

The AOJ should also attempt to obtain any updated treatment notes, with the Veteran's assistance where appropriate. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify all medical providers who have treated him for residuals of heat stroke, then attempt to obtain any identified treatment notes (with his assistance if needed) and associate them with the claims file.  If unsuccessful, comply with the provisions of 38 C.F.R. § 3.159(e).
2.  Attempt to obtain any outstanding service treatment records, using all three identification numbers listed on the Veteran's April 10, 2015 Statement in Support of Claim.  Ensure the numbers are listed appropriately in the inquiry (i.e. do not identify a military service number as a social security number and vice-versa).  If unsuccessful, comply with the provisions of 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of heat stroke.  A copy of this REMAND and the complete claims file must be provided to, and reviewed by, the examiner in conjunction with the examination.   The examiner should thoroughly document the Veteran's asserted medical history and any symptomatology and all indicated tests should be conducted.  Thereafter, the examiner should respond to the following inquiries:

(a) Identify any and all heat stroke residuals present since May 2011, to include any hypothalamus disability.

(b)  For any disability so identified, please opine as to whether it is at least as likely as not (50 percent or greater) that such disability had its onset in service is otherwise the result of service, to include as a result of his reported hospitalization for heat stroke therein.  In answering this question, please review and comment on the medical treatise literature cited by the Veteran's representative one page two of the July 2017 Informal Hearing Presentation.

A robust rationale is requested for any opinion furnished.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


